     Case: 3:19-cv-00396-SLO Doc #: 15 Filed: 08/13/21 Page: 1 of 10 PAGEID #: 1406




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 NICOLE SADLER,                           : Case No. 3:19-cv-396
                                          :
          Plaintiff,                      : Magistrate Judge Sharon L. Ovington
                                          : (by full consent of the parties)
 vs.                                      :
                                          :
 COMMISSIONER OF THE SOCIAL               :
 SECURITY ADMINISTRATION,                 :
                                          :
          Defendant.                      :


                               DECISION AND ENTRY


I.       INTRODUCTION

         In November 2015, Plaintiff Nicole Sadler filed applications for Disability

Insurance Benefits, Supplemental Security Income, and for a period of benefits. Her

applications were denied initially and upon reconsideration. After a hearing at Plaintiff’s

request, Administrative Law Judge (ALJ) Deborah F. Sanders concluded that she was not

eligible for benefits because she was not under a “disability” as defined in the Social

Security Act. The Appeals Council granted Plaintiff’s request for review because the

ALJ’s decision did not include an evaluation of the treating source opinion of Jeffrey B.

Gleick, M.D. (Doc. No. 8-4, PageID 373).

         After conducting its own independent review of the record, the Appeals Council

concluded that Plaintiff was not eligible for benefits because she was not under a benefits
  Case: 3:19-cv-00396-SLO Doc #: 15 Filed: 08/13/21 Page: 2 of 10 PAGEID #: 1407




qualifying “disability.” Plaintiff subsequently filed this action. She presently seeks a

remand for benefits, or in the alternative, for further proceedings. The Commissioner asks

the Court to affirm the Appeals Council’s non-disability decision.

        The case is before the Court upon Plaintiff’s Statement of Errors (Doc. No. 9), the

Commissioner’s Memorandum in Opposition (Doc. No. 12), Plaintiff’s Reply (Doc. No.

14), and the administrative record (Doc. No. 8).

II.     BACKGROUND

        Plaintiff asserts that she has been under a disability since June 20, 2015. At that

time, Plaintiff was forty years old. Accordingly, she was considered a “younger person”

under Social Security Regulations. See 20 C.F.R. §§ 404.1563(c), 416.963(c).1 She has a

high school education.

        The evidence of record related to Plaintiff’s impairments is sufficiently summarized

in the Appeals Council’s decision (Doc. No. 8-2, PageID 65-68), Plaintiff’s Statement of

Errors (Doc. No. 9), the Commissioner’s Memorandum in Opposition (Doc. No. 12), and

Plaintiff’s Reply (Doc. No. 14). Rather than repeat these summaries, the Court will focus

on the pertinent evidence in the discussion below.




        1
          The remaining citations will identify the pertinent Disability Insurance Benefits Regulations
with full knowledge of the corresponding Supplemental Security Income Regulations.

                                                     2
  Case: 3:19-cv-00396-SLO Doc #: 15 Filed: 08/13/21 Page: 3 of 10 PAGEID #: 1408




III.   STANDARD OF REVIEW

       The Social Security Administration provides Disability Insurance Benefits and

Supplemental Security Income to individuals who are under a “disability,” among other

eligibility requirements. Bowen v. City of New York, 476 U.S. 467, 470 (1986); see 42

U.S.C. §§ 423(a)(1), 1382(a). The term “disability”—as the Social Security Act defines

it—has specialized meaning of limited scope. It encompasses “any medically determinable

physical or mental impairment” that precludes an applicant from performing a significant

paid job—i.e., “substantial gainful activity,” in Social Security lexicon. 42 U.S.C. §§

423(d)(1)(A), 1382c(a)(3)(A); see Bowen, 476 U.S. at 469-70.

       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406

(6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007).

When the Appeals Council reviews the ALJ’s decision, the determination of the Appeals

Council becomes the final decision and is subject to review by this Court. Olive v. Comm’r

of Soc. Sec., No. 3:06 CV 1597, 2007 WL 5403416, at *2 (N.D. Ohio Sept. 19, 2007)

(citing Abbott v. Sullivan, 905 F.2d 918, 922 (6th Cir. 1990); Mullen v. Bowen, 800 F.2d

535, 538 (6th Cir. 1986) (en banc)).

       Review for substantial evidence is not driven by whether the Court agrees or

disagrees with the factual findings or by whether the administrative record contains


                                            3
  Case: 3:19-cv-00396-SLO Doc #: 15 Filed: 08/13/21 Page: 4 of 10 PAGEID #: 1409




evidence contrary to those factual findings. Gentry v. Comm’r of Soc. Sec., 741 F.3d 708,

722 (6th Cir. 2014); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).

Instead, the factual findings are upheld if the substantial-evidence standard is met—that is,

“if a ‘reasonable mind might accept the relevant evidence as adequate to support a

conclusion.’” Blakley, 581 F.3d at 407 (quoting Warner v. Comm’r of Soc. Sec., 375 F.3d

387, 390 (6th Cir. 2004)). Substantial evidence consists of “more than a scintilla of

evidence but less than a preponderance . . . .” Rogers, 486 F.3d at 241(citations and internal

quotation marks omitted); see Gentry, 741 F.3d at 722.

       The other line of judicial inquiry—reviewing the correctness of the legal criteria—

may result in reversal even when the record contains substantial evidence supporting the

factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009); see

Bowen, 478 F.3d at 746. “[E]ven if supported by substantial evidence, ‘a decision of the

Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting in part Bowen, 478 F.3d at 746, and citing

Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47 (6th Cir. 2004)).

IV.    THE APPEALS COUNCIL’S DECISION

       As noted previously, the Appeals Council vacated the ALJ’s decision and conducted

its own independent evaluation of the evidence to determine whether Plaintiff was under a

qualifying disability. In doing so, the Appeals Council considered each of the five


                                              4
  Case: 3:19-cv-00396-SLO Doc #: 15 Filed: 08/13/21 Page: 5 of 10 PAGEID #: 1410




sequential steps set forth in the Social Security Regulations. See 20 C.F.R. § 404.1520.

They reached the following main conclusions:

      Step 1:       Plaintiff has not engaged in substantial gainful employment since June
                    20, 2015, the alleged onset date.

      Step 2:       She has the severe impairments of adjustment disorder with depressed
                    mood with anxiety, lumbar post-laminectomy syndrome (failed back
                    syndrome), degenerative disc disease (degenerative disc disease) in
                    the thoracic spine, arthritis with scoliosis, lumbar disc disease with
                    radiculopathy, osteopenia, sacroiliitis, and minimal multilevel
                    endplate spurring.

      Step 3:       She does not have an impairment or combination of impairments that
                    meets or equals the severity of one in the Commissioner’s Listing of
                    Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.

      Step 4:       Her residual functional capacity, or the most she could do despite her
                    impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239
                    (6th Cir. 2002), consists of “light work … . “The claimant can lift
                    and/or carry twenty pounds occasionally and ten pounds frequently.
                    The claimant can stand and or walk about four hours in an eight-hour
                    day. She can sit for about four hours in an eight-hour day. She can
                    frequently push and/or pull bilaterally with her lower extremities. She
                    can occasionally climb ramps and stairs, never climb ladders, ropes or
                    scaffolds. She can frequently perform overhead reaching. She can
                    never work at unprotected heights, around dangerous machinery, and
                    can never operate a commercial motor vehicle. She must avoid
                    concentrated exposure to wetness. She can perform simple, routine,
                    repetitive tasks but not a production rate pace. She cannot have strict
                    production quotas. She may be absent approximately one day per
                    month.”

      Step 4:       Plaintiff is unable to perform her past relevant work.

      Step 5:       Plaintiff could perform a significant number of jobs that exist in the
                    national economy.



                                            5
  Case: 3:19-cv-00396-SLO Doc #: 15 Filed: 08/13/21 Page: 6 of 10 PAGEID #: 1411




(Doc. No. 8-2, PageID 66-67). Based on these findings, the Appeals Council ultimately

concluded that Plaintiff was not under a benefits-qualifying disability. Id. at 68.

V.     DISCUSSION

       Plaintiff raises one issue in the present action. She asserts that error occurred in

evaluating the opinion of her treating physician, Dr. Jeffery B. Gleick.

       Dr. Gleick’s treating source opinion was set forth in a progress note from an

encounter in October 2015. Dr. Gleick detailed Plaintiff’s subjective complaints and then

wrote that she would be “unable to work due to all above symptoms.” (Doc. No. 8-9,

PageID 634). These symptoms included persistent low back pain, permanent nerve

damage and sciatic pain, right foot pain, right leg weakness, and chronic low back pain and

spasm. Id. He further offered that she “appears to be fully disabled due to all modalities

being exhausted given the 2 year time frame.” Id. He also wrote that Plaintiff “appears to

be disabled from this condition—recommended disability attorney to help her with this

issue.” Id. at 635. Dr. Gleick’s opinion did not refer to any specific functional limitations.

       The Appeals Council elected to assign “no weight” to Dr. Gleick’s opinion for two

reasons. First, Dr. Gleick “did not cite specific medical findings to support his opinion.”

(Doc. No. 8-2, PageID 65). And second, Dr. Gleick “stated the claimant appeared to be

disabled,” which is a conclusory statement on an issue reserved to the Commissioner. Id.

       It is well established that a treating source opinion must be afforded “controlling

weight” when the opinion: (1) “is well-supported by medically acceptable clinical and


                                              6
  Case: 3:19-cv-00396-SLO Doc #: 15 Filed: 08/13/21 Page: 7 of 10 PAGEID #: 1412




laboratory diagnostic techniques”; and (2) “is not inconsistent with the other substantial

evidence in [the] case record.’” Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th

Cir. 2013) (quoting in part 20 C.F.R. § 404.1527(c)(2)); see Gentry, 741 F.3d at 723.

       Yet, opinions on issues reserved to the Commissioner “are never entitled to

controlling weight or special significance.” Soc. Sec. R. 96-5p, 1996 WL 374183, at *2

(Soc. Sec. Admin. July 2, 1996). In fact, an ALJ may “reasonably [give] no weight to [a

treating physician’s] opinion because [the] conclusion that [the claimant] is totally disabled

is a determination reserved to the Commissioner.” O’Brien v. Comm’r of Soc. Sec., 819 F.

App’x 409, 417 (6th Cir. 2020) (quoting Cosma v. Comm’r of Soc. Sec., 652 F. App’x 310,

311 (6th Cir. 2016)). Nevertheless, Soc. Sec. R. 96-5p mandates that “opinions from any

medical source on issues reserved to the Commissioner must never be ignored.” Id. at *3;

see Johnson v. Comm’r of Soc. Sec., 535 F. App’x 498, 505 (6th Cir. 2013) (“If the treating

physician instead submits an opinion on an issue reserved to the Commissioner—such as

whether the claimant is disabled…—‘his decision need only ‘explain the consideration

given to the treating source’s opinion.’’”) (quoting Turner v. Comm’r of Soc. Sec., 381 F.

App’x 488, 493 (6th Cir. 2010); quoting Soc. Sec. R. 96-5p, 61 Fed. Reg. 34474).

       Plaintiff does not squarely assert that Dr. Gleick’s opinion did not amount to a

conclusory statement on an issue reserved to the Commissioner. Instead, she argues that

Dr. Gleick cited specific medical findings in support of his assessment—and therefore, his

opinion could not be merely conclusory. (Doc. No. 9, PageID 1376). The undersigned


                                              7
  Case: 3:19-cv-00396-SLO Doc #: 15 Filed: 08/13/21 Page: 8 of 10 PAGEID #: 1413




disagrees. Dr. Gleick specifically offered that Plaintiff “would be unable to work” and

appeared to be “fully disabled.” (Doc. No. 8-9, PageID 634). He did not offer any further

opinions or specific functional limitations. Therefore, the Appeals Council correctly

observed that Dr. Gleick’s opinion was a conclusory statement on an issue reserved to the

Commissioner. See Soc. Sec. R. 96-5p, 1996 WL 374183, at *14 (Medical opinions about

whether an individual “is disabled” or “unable to work” are ultimately “administrative

findings that may determine whether an individual is disabled,” and are therefore reserved

to the Commissioner); Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004)

(“The determination of disability is [ultimately] the prerogative of the [Commissioner], not

the treating physician”) (citation omitted). Accordingly, Dr. Gleick’s treating source

opinion was not entitled to controlling weight or special significance.

       Plaintiff attempts to overcome the nature of Dr. Gleick’s conclusory statements by

asserting that his assessment “is not inconsistent with the other treatment notes and clinical

evidence in the record.” (Doc. No. 9, PageID 1376, 1378). But this too is unpersuasive.

Regardless of the consistency of Dr. Gleick’s statements with the other evidence of record,

Dr. Gleick’s conclusory statements are nevertheless issues reserved to the Commissioner.

Furthermore, Dr. Gleick’s assessment is contrary to other medical evidence of record. For

example, in June 2016, Dr. Gleick observed tenderness, mild spasm, decreased range of

motion, and positive right straight leg raise. (Doc. No. 8-9, PageID 720-21). Plaintiff had

normal motor strength and normal gait. Id. However, the month prior, a different provider


                                              8
  Case: 3:19-cv-00396-SLO Doc #: 15 Filed: 08/13/21 Page: 9 of 10 PAGEID #: 1414




observed on examination that Plaintiff had normal range of motion, normal coordination,

and normal gait. (Doc. No. 8-10, PageID 811-12). There was no mention of spasm or

tenderness. Id. In March 2017, Plaintiff presented to another provider. Id. at 847. The

provider’s subjective report noted that Plaintiff was negative for back pain, gait problem,

neck pain or neck stiffness. Id. Related physical examination findings were normal. Id.

       In addition, contrary to Plaintiff’s position, the undersigned further finds that Dr.

Gleick’s opinion was not ignored. As set forth above, the ALJ did not reject Dr. Gleick’s

opinion solely because it contained a conclusory statement on an issue reserved to the

Commissioner. Rather, his opinion was also rejected because Dr. Gleick did not support

his opinion with specific medical findings. See 20 C.F.R. 404.1527(c)(3) (“The more a

medical source presents relevant evidence to support a medical opinion, particularly

medical signs and laboratory findings, the more weight we will give that medical opinion”).

       This rationale is supported by substantial evidence. The primary support for his

opinion that Plaintiff was unable to work was her subjective complaints—not Dr. Gleick’s

objective observations on examination. Dr. Gleick does cite to failed treatment options

such as surgery, physical therapy, and injections. But, again, Dr. Gleick refers to these

treatments in the subjective portion of the progress note. Importantly, his involvement in

these treatments is unclear—which means that the undersigned cannot discern how Dr.

Gleick arrived at the conclusion that these treatments were unsuccessful.




                                             9
 Case: 3:19-cv-00396-SLO Doc #: 15 Filed: 08/13/21 Page: 10 of 10 PAGEID #: 1415




       There are some objective observations contained elsewhere in the progress note.

For example, Dr. Gleick observed “decreased range of motion, tenderness, bony

tenderness, pain and spasm” in Plaintiff’s lumbar back. Id. He also indicated that she

walks with a limp and has difficulty getting out of a chair. Id. at 631. However, these

objective findings alone do not explain how Dr. Gleick ultimately determined that Plaintiff

is fully disabled and unable to work. Therefore, these observations are not enough to

overcome the substantial evidence that supports the assessment of Dr. Gleick’s conclusory

opinion. See Blakley, 581 F.3d at 406 (“…if substantial evidence supports the ALJ’s

decision, this Court defers to that finding ‘even if there is substantial evidence in the record

that would have supported an opposite conclusion.’”) (citation omitted).

       For these reasons, Plaintiff’s asserted error is not well-taken.

                            IT IS THEREFORE ORDERED THAT:

       1.     The Commissioner’s non-disability determination be AFFIRMED; and

       2.     The case be terminated on the docket of this Court.

August 13, 2021                                     s/Sharon L. Ovington
                                                    Sharon L. Ovington
                                                    United States Magistrate Judge




                                               10
